                             Case 20-12841-MFW                                Doc 890               Filed 05/04/21           Page 1 of 14



                                                                 UNITED STATES BANKRUPTCY COURT
                                                                      DISTRICT OF DELAWARE


In re: YouFit Health Clubs, LLC, et al.                                                Case No. 20-12841 (MFW)
                                                                                       Reporting Period: March 2021


                                                                     MONTHLY OPERATING REPORT
                                   File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                  Document       Explanation   Affidavit/Supplement
REQUIRED DOCUMENTS                                                                       Form No.                 Attached        Attached           Attached
Schedule of Cash Receipts and Disbursements                                            MOR-1                    [MOR 1.1]
   Bank Reconciliation (or copies of debtor's bank reconciliations)                    MOR-1a
   Schedule of Professional Fees Paid                                                  MOR-1b
   Copies of bank statements
   Cash disbursements journals
Statement of Operations                                                                MOR-2
Balance Sheet                                                                          MOR-3
Status of Postpetition Taxes                                                           MOR-4
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                   MOR-4
  Listing of aged accounts payable                                                     MOR-4
Accounts Receivable Reconciliation and Aging                                           MOR-5
Debtor Questionnaire                                                                   MOR-5

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                ______________________________
Signature of Debtor                                                                    Date


_______________________________________                                                ______________________________
Signature of Joint Debtor                                                              Date


__/s/ Brian Gleason_______________________                                             ____May 4, 2021_______________
Signature of Authorized Individual*                                                    Date


_______________________________________                                                ______________________________
Printed Name of Authorized Individual                                                  Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.
                                                                                Case 20-12841-MFW                               Doc 890               Filed 05/04/21                          Page 2 of 14


MOR 1 - Disbursement Detail
Disbursements by Debtor


  Case No.                    Debtor                  Bank Fees / CC Charges     BK Prof Fees      CAPX LHI   Insurance          Legal        Miscellaneous         OFC & COMP   OUTSIDESVC         Payroll        RENT      SALES TAX   UTILITIES           Grand Total

20-12841     YouFit Health Clubs, LLC                                  51,626            556,097                          460            60                   287          21              500                      22,020                           2,247         633,318
20-12842     YouFit, LLC                                                                                                                                      137                        1,117         2,932,197    54,333      37,642               3,042       3,028,467
20-12843     Three B-Fit, LLC                                                                                                                                                                                                    1,607                               1,607
20-12844     YF Arizona LLC                                                                                                                                                                                                                                            -
20-12845     YF Concord, LLC                                                                                                                                                                                                                                           -
20-12846     YF Gateway, LLC                                                                                                                                                                                                       767                                 767
20-12847     YF Greenacres, LLC                                                                                                                                                                                                  2,148                               2,148
20-12848     YF Hammock LLC                                                                                                                                                                                                      2,675                               2,675
20-12849     YF Lago Mar, LLC                                                                                                                                                                                                    2,506                               2,506
20-12850     YF Land O Lakes, LLC                                                                       113                                                                                                                      1,311                               1,424
20-12851     YF Pine Island, LLC                                                                                                                              143                              50                                2,616                               2,809
20-12852     YF Randallstown, LLC                                                                                                                                                                                   18,488          43                              18,531
20-12853     YF Unigold, LLC                                                                                                                                                                                                     1,030                               1,030
20-12854     You Fit Nine, LLC                                                                                                                                                                                                   1,422                               1,422
20-12855     You Fit Seven, LLC                                                                                                                                                                                                  1,348                               1,348
20-12856     B-Fit Health Club, LLC                                                                                                                                                                                              3,008                               3,008
20-12857     Five B-Fit, LLC                                                                                                                                                                                                     1,387                               1,387
20-12858     Four B-Fit, LLC                                                                                                                                                                                                     1,828                               1,828
20-12859     Six B-Fit, LLC                                                                                                                                                                                                      2,360                               2,360
20-12860     South Florida Health and Fitness, Inc.                                                                                                                                                                                                                    -
20-12861     YF Bethanny, LLC                                                                                                                                  65                             316                                   44                                 424
20-12862     YF Boynton Mall, LLC                                                                                                                                                                                                1,683                               1,683
20-12863     YF Carrollwood, LLC                                                                                                                                                              279                                2,412                               2,691
20-12864     YF Coral Way II, LLC                                                                                                                                                                                                2,822                               2,822
20-12865     YF Coral Way, LLC                                                                                                                                                                                                   3,170                               3,170
20-12866     YF Dania Pointe LLC                                                                                                                                                                                                 2,849                               2,849
20-12867     YF Deerfield, LLC                                                                                                                                                                                                   2,505                 104           2,609
20-12868     YF Douglasville, LLC                                                                                                                                                                                                  119               1,102           1,220
20-12869     YF Flagler LLC                                                                                                                                    28                                                                1,916                               1,943
20-12870     YF Gilbert North, LLC                                                                                                                            432                                                                                                      432
20-12871     YF Hialeah, LLC                                                                                                                                                                                                     2,766                               2,766
20-12872     YF Hollywood, LLC                                                                                                                                                                                                   3,606                               3,606
20-12873     YF Huntsville, LLC                                                                                                                                                                                                     31                                   31
20-12874     YF Kendall, LLC                                                                                                                                                                                                     2,255                               2,255
20-12875     YF Lafayette Place, LLC                                                                                                                                                                                             1,765                               1,765
20-12876     YF Lantana, LLC                                                                                                                                                                                                     1,348                               1,348
20-12877     YF Largo Plaza LLC                                                                                                                                                                                                  1,447                               1,447
20-12878     YF Lauderdale Lakes, LLC                                                                                                                                                                                            1,663                               1,663
20-12879     YF Loch Raven LLC                                                                                                                                                                280                                   74                                 354
20-12880     YF Margate, LLC                                                                                                                                   28                                                                1,776                               1,804
20-12881     YF Miami 110th LLC                                                                                                                                                                                                  5,348                               5,348
20-12882     YF Miami Gardens, LLC                                                                                                                                                                                               2,223                               2,223
20-12883     YF Noles, LLC                                                                                                                                                                    425                                2,730                               3,155
20-12884     YF North Lauderdale, LLC                                                                                                                                                                                            2,909                               2,909
20-12885     YF North Port, LLC                                                                                                                                                                                                  1,516                               1,516
20-12886     YF Okeechobee, LLC                                                                                                                                                                                                  2,212                               2,212
20-12887     YF Olney, LLC                                                                                                                                    100                                                                                                      100
20-12888     YF Parkland, LLC                                                                                                                                                                                                    2,253                               2,253
20-12889     YF Pines Boulevard, LLC                                                                                                                                                                                53,895       3,438                              57,334
20-12890     YF Pompano, LLC                                                                                                                                                                                                     2,294                               2,294
20-12891     YF Port Charlotte, LLC                                                                                                                                                                                              1,096                               1,096
20-12892     YF Quail Roost, LLC                                                                                                                                                                                                 2,349                               2,349
20-12893     YF Racetrack, LLC                                                                                                                                                                                                   2,248                               2,248
20-12894     YF Rhode Island, LLC                                                                                                                                                                                                   51                                   51
20-12895     YF Riverdale, LLC                                                                                                                                 68                                                                                                        68
20-12896     YF Sandalfoot, LLC                                                                                                                                                                                                  1,214                               1,214
20-12897     YF Scottsdale, LLC                                                                                                                                                                                                     39                                   39
20-12898     YF Shiloh, LLC                                                                                                                                                                                                         74                                   74
20-12899     YF Singleton, LLC                                                                                                                                                                                                     119                                 119
                                                                          Case 20-12841-MFW                               Doc 890               Filed 05/04/21                          Page 3 of 14


MOR 1 - Disbursement Detail
Disbursements by Debtor


  Case No.                    Debtor            Bank Fees / CC Charges     BK Prof Fees      CAPX LHI   Insurance          Legal        Miscellaneous         OFC & COMP   OUTSIDESVC         Payroll        RENT      SALES TAX   UTILITIES           Grand Total

20-12900       YF Spring Creek, LLC                                                                                                                                                                                        2,555                               2,555
20-12901       YF Suwanee, LLC                                                                                                                                                                                                42                                   42
20-12902       YF Town Center, LLC                                                                                                                                                                                         1,622                               1,622
20-12903       YF University Village, LLC                                                                                                                                                                                  1,690                               1,690
20-12904       YF Venice, LLC                                                                                                                                                                                              1,173                               1,173
20-12905       YF Wellington, LLC                                                                                                                                                                                          1,818                               1,818
20-12906       YF West Cobb, LLC                                                                                                                                                         18                                   37                                   55
20-12907       YF Weston, LLC                                                                                                                                                           357                                3,209                               3,566
20-12908       You Fit Eight, LLC                                                                                                                                                                                          1,051                               1,051
20-12909       You Fit Pinellas Park, LLC                                                                                                                                                                                    969                                 969
20-12910       You Fit-One, LLC                                                                                                                                                                                            2,047                               2,047
20-12911       Lime Time, LLC                                                                                                                                                                                                                                    -
20-12912       Seven B-Fit, LLC                                                                                                                         152                                                                1,706                               1,858
20-12913       YF Admin, LLC                                                                                                                                                                                                                                     -
20-12914       YF Aurora, LLC                                                                                                                                                                                                                                    -
20-12915       YF Bethany Towne Center, LLC                                                                                                                                                                                                                      -
20-12916       YF Buford, LLC                                                                                                                                                                                                                                    -
20-12917       YF Cactus Village, LLC                                                                                                                                                                                                                            -
20-12918       YF Chandler South, LLC                                                                                                                                                                                                                            -
20-12919       YF Duluth, LLC                                                                                                                                                                                                                                    -
20-12920       YF Dunwoody, LLC                                                                                                                                                                                                                                  -
20-12921       YF East Fowler, LLC                                                                                                                                                                                                                               -
20-12922       YF Ethan, LLC                                                                                                                                                                                                                                     -
20-12923       YF Fulton Ranch, LLC                                                                                                                                                                                                                              -
20-12924       YF Germantown, LLC                                                                                                                                                        40                                                                        40
20-12925       YF Gilbert South, LLC                                                                                                                                                                                                                             -
20-12926       YF Gilbert, LLC                                                                                                                                                                                                                                   -
20-12927       YF Glendale, LLC                                                                                                                                                                                                                                  -
20-12928       YF Group A, LLC                                                                                                                                                                                                                                   -
20-12929       YF Hancock, LLC                                                                                                                                                                                                                                   -
20-12930       YF Hialeah-Okeechobee Rd., LLC                                                                                                                                                                                                                    -
20-12931       YF Horizon, LLC                                                                                                                                                                                                                                   -
20-12932       YF Killian, LLC                                                                                                                                                                                                                                   -
20-12933       YF Lauderhill, LLC                                                                                                                                                                                                                                -
20-12934       YF Lynnwood, LLC                                                                                                                                                                                                                                  -
20-12935       YF Mesa, LLC                                                                                                                                                                                                                                      -
20-12936       YF Mesquite, LLC                                                                                                                                                                                                                                  -
20-12937       YF Mount Clare, LLC                                                                                                                                                                                                                               -
20-12938       YF Murrieta, LLC                                                                                                                                                                                                                                  -
20-12939       YF New Port Richey, LLC                                                                                                                                                                                                                           -
20-12940       YF North Point, LLC                                                                                                                       12                                                                                                        12
20-12941       YF Oak Hill, LLC                                                                                                                                                                                                                                  -
20-12942       YF Palm Bay, LLC                                                                                                                                                                                                                                  -
20-12943       YF Paradise Square LLC                                                                                                                                                                                                                            -
20-12944       YF Rockwell, LLC                                                                                                                                                                                                                                  -
20-12945       YF SE FLA, LLC                                                                                                                                                                                                                                    -
20-12946       YF Shea, LLC                                                                                                                                                                                                                                      -
20-12947       YF Shelby, LLC                                                                                                                                                                                                                                    -
20-12948       YF Southaven, LLC                                                                                                                                                                                                                                 -
20-12949       YF Tamarac LLC                                                                                                                                                                                                                                    -
20-12950       YF Thornton Plaza, LLC                                                                                                                                                                                                                            -
20-12951       YF West Brandon, LLC                                                                                                                                                                                                                              -
20-12952       YF West Valley, LLC                                                                                                                                                                                                                               -
20-12953       You Fit Cryoskin, LLC                                                                                                                                                                                                                             -
20-12954       You Fit Enterprises, LLC                                                                                                                                                                                                                          -
20-12955       You Fit Five, LLC                                                                                                                                                                                                                                 -
20-12956       You Fit Four, LLC                                                                                                                                                                                                                                 -
20-12957       You Fit Six, LLC                                                                                                                                                                                                                                  -
20-12958       You Fit Spa, LLC                                                                                                                                                                                                                                  -
20-12959       You Fit-Three, LLC                                                                                                                                                                                                                                -
20-12960       You Fit-Two, LLC                                                                                                                                                                                                                                  -
 Grand Total                                                     51,626            556,097        113               460            60              1,451             21            3,382         2,932,197   148,737     147,980               6,495       3,848,618
                                                                   Case 20-12841-MFW                                 Doc 890                Filed 05/04/21                  Page 4 of 14



In re: YouFit Health Clubs, LLC, et al.                                                                                                                                                                     Case No. 20-12841 (MFW)
                     Debtor                                                                                                                                                                                 Reporting Period: March 2021
                                                                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                                                           BANK ACCOUNTS                                                                                           CUMULATIVE
                                                                                                                                                                                                            CURRENT MONTH
                                                   BOA             BOA            BOA          BOA        BOA        BOA         BOA        BOA         BOA       BOA       BOA     WF      JPMC    JPMC                          FILING TO DATE
                                                   #7085           #7098          #7030        #7946      #7959      #8084       #3460       #3473      #4652     #6225     #2675   #7573   #7975   #6528         ACTUAL                   ACTUAL

CASH BEGINNING BALANCE                           4,984,759           0           32,239          0       64,320        0       161,831        0        304,465      0        0      (14)    4,771   (10)         5,552,361             3,742,982


RECEIPTS
CASH SALES                                       199,577           160                                    750                   16,749                           76,570              14              10           293,830              22,183,082
ACCOUNTS RECEIVABLE                                                                                                                                                                                                  0                       0
DIP FUNDING                                                                                                                                                                                                          0                 10,598,506
SALE OF ASSETS                                                                                                                                                                                                       0                     25,000
OTHER                                                                                                                                                                                                                0                       0
INTERCOMPANY TRANSFERS - OUT                    (1,058,582)        (214)                                  (331)                 (1,878)                          (76,489)                                        (1,137,495)          (35,859,027)
INTERCOMPANY TRANSFERS - IN                       76,649         1,058,582                     331                                          1,878                  54                                            1,137,495             35,859,027
TRANSFERS FROM YF FC OPERATIONS, LLC             176,622                        2,932,264                                                                                                                        3,108,886             3,108,886
TRANSFERS TO YF FC OPERATIONS, LLC                               (158,402)                                                                                                                                        (158,402)            (1,179,839)
  TOTAL RECEIPTS                                 (605,735)       900,126        2,932,264      331        419          0        14,871      1,878           0     135        0       14      0       10          3,244,313             34,735,634


DISBURSEMENTS
PAYROLL                                                                         2,932,197                                                                                                                        2,932,197             13,098,842
EMPLOYEE BENEFITS                                                                                                                                                                                                    0                     511,838
ADVERTISING / MARKETING                                                                                                                                                                                              0                 2,039,166
INSURANCE                                                           460                                                                                                                                             460                    596,043
EQUIPMENT LEASE                                                                                                                                                                                                      0                     11,097
EQUIPMENT REPAIR                                                                                                                                                                                                     0                     24,863
LICENSES & FEES                                                                                                                                                                                                      0                     37,287
OFFICE & COMPUTER SUPPLIES                                          21                                                                                                                                               21                    96,941
OUTSIDE SERVICES                                                   3,067                                                                     316                                                                   3,382                   606,764
LEGAL/PROFESSIONAL FEES (NON-BK)                                    60                                                                                                                                               60                    278,839
                                                                               Case 20-12841-MFW                                      Doc 890           Filed 05/04/21            Page 5 of 14



In re: YouFit Health Clubs, LLC, et al.                                                                                                                                                                           Case No. 20-12841 (MFW)
                         Debtor                                                                                                                                                                                   Reporting Period: March 2021
                                                                                                           SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                                                                           BANK ACCOUNTS                                                                                    CUMULATIVE
                                                                                                                                                                                                                  CURRENT MONTH
                                                            BOA                BOA               BOA            BOA          BOA      BOA      BOA      BOA      BOA      BOA     BOA     WF      JPMC    JPMC                             FILING TO DATE
                                                            #7085              #7098             #7030          #7946        #7959    #8084    #3460    #3473    #4652    #6225   #2675   #7573   #7975   #6528         ACTUAL                    ACTUAL

PROPERTY TAX                                                                                                                                                                                                               0                        6,694
PURCHASES (RETAIL)                                                                                                                                                                                                         0                       201,385
RENT                                                                          148,737                                                                                                                                   148,737                   7,831,004
SALES TAX                                                                     147,846                             51                                     82                                                             147,980                   1,317,881
TRAVEL & ENTERTAINMENT                                                                                                                                                                                                     0                       10,291
UTILITIES                                                                      6,495                                                                                                                                     6,495                    1,273,288
CREDIT CARD / BANK FEES                                    13,952             36,277                             280                                    983               135                                            51,626                    444,596
MISCELLANEOUS EXPENSES                                                          955                                                                     497                                                              1,451                     63,723
CLEANING /COVID-RELATED EXPENSES                                                                                                                                                                                           0                       95,099
CAPEX FITNESS EQUIP.                                                                                                                                                                                                       0                        8,436
CAPEX FURNITURE                                                                                                                                                                                                            0                       29,754
CAPEX LEASEHOLD IMPROVEMENTS                                                    113                                                                                                                                       113                      98,840
PROFESSIONAL FEES - BANKRUPTCY                                                556,097                                                                                                                                   556,097                   4,683,440
UTILITY DEPOSITS                                                                                                                                                                                                           0                          0
SURETY BONDS                                                                                                                                                                                                               0                          0
U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                                                                0                       164,447
TOTAL DISBURSEMENTS                                        13,952             900,126          2,932,197         331           0       0         0      1,878      0      135      0       0        0      0           3,848,618                  33,530,559


NET CASH FLOW                                             (619,686)              0                68              0           419      0       14,871    0        0        (0)     0       14      0       10           (604,305)                 1,205,074

(RECEIPTS LESS DISBURSEMENTS)



CASH - END OF MONTH                                      4,365,073               0              32,306            0          64,739    0      176,702    0      304,465    (0)     0       0      4,771    0           4,948,056                  4,948,056


                                                                                                                               THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                                                                 3,848,618
  LESS: Per TSA Agreement, Debtor Paying Payroll with YF FC Operations, LLC's Property, on behalf of YF FC Operations, LLC                                                                                                          (2,932,197)
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                                      916,422
                                                                       Case 20-12841-MFW                                         Doc 890                        Filed 05/04/21                                   Page 6 of 14



In re: YouFit Health Clubs, LLC, et al.                                                                                                                                                                                                                         Case No. 20-12841 (MFW)
                     Debtor                                                                                                                                                                                                                                     Reporting Period: March 2021


                                                                                                                                        Continuation Sheet for MOR-1
                                                                                         A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.


                                               BOA              BOA              BOA              BOA                    BOA                   BOA                   BOA                     BOA                  BOA              BOA              BOA                  WF               JPMC            Aurora
                                              #7085            #7098             #7030            #7946                  #7959                 #8084                 #3460                   #3473                #4652            #6225            #2675               #7573             #7975           #6528
BALANCE PER BOOKS                           4,365,073         (49,154)          32,306            (360)                 64,739                   0                  176,702                 (3,666)              304,465             0                0                   0               4,771             0

BANK BALANCE                                4,365,073              0            32,306                0                 64,739                    0                 176,702                    0                 304,465               (0)            0                  0                4,771               0
(+) DEPOSITS IN TRANSIT
(-) OUTSTANDING CHECKS                                        (49,154)                               (360)                                                                                  (3,666)
BANK BALANCE PER RECONCILIATION             4,365,073         (49,154)          32,306               (360)              64,739                    0                 176,702                 (3,666)              304,465               (0)            0                  0                4,771               0
(+) ADDITIONAL DEPOSITS IN TRANSIT
(-) ADDITIONAL OUTSTANDING CHECKS
ADJUSTED BANK BALANCE *                     4,365,073         (49,154)          32,306               (360)              64,739                    0                 176,702                 (3,666)              304,465               (0)            0                  0                4,771               0


DEPOSITS IN TRANSIT                       Date    Amount   Date    Amount   Date    Amount   Date      Amount      Date     Amount        Date     Amount       Date     Amount       Date      Amount       Date     Amount   Date     Amount   Date Amount     Date        Amount   Date    Amount   Date   Amount

CHECKS OUTSTANDING                        Ck. #   Amount   Ch. #   Amount   Ck. #   Amount   Ck. #     Amount      Ck. #    Amount       Ck. #     Amount       Ck. #    Amount       Ck. #     Amount      Ck. #     Amount   Ch. #    Amount   Ck. # Amount    Ck. #       Amount   Ck. #   Amount Ck. # Amount
                                              Case 20-12841-MFW                                      Doc 890                       Filed 05/04/21   Page 7 of 14



In re: YouFit Health Clubs, LLC, et al.                                            Case No. 20-12841 (MFW)
                             Debtor                                                Reporting Period: March 2021


                                                              (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                        Cumulative
                                                                                            Month                      Filing to Date
REVENUES
         Membership                                                                                 63,383                         12,791,066
         Membership -Secondary Membership                                                                0                            388,795
         Initiation Fees                                                                                 0                            169,968
         First Month Dues                                                                                0                            260,517
         PIF Membership                                                                                  0                             75,664
         Annual Dues                                                                                     0                          3,219,371
         Group Classes                                                                                   0                              1,517
         Cancellation Fee                                                                                0                            279,106
         Late Fee                                                                                        0                            357,705
         Deferred Revenue Adjustments                                                                    0                            (64,701)
                     Initiation Fee GAAP Adjustment                                                      0                             19,439
                     PIF GAAP Adjustment                                                                 0                             74,210
                     Annual Dues GAAP Adjustment                                                         0                           (158,350)
    Total Membership                                                                                63,383                         17,479,008
    Personal Training                                                                                 (164)                         2,897,509
    Retail Sales
         Retail Product sales                                                                            0                            192,045
         Health Product sales                                                                            0                            141,913
         Over/Short Revenue                                                                              0                              1,620
         Tanning                                                                                         0                              3,572
         Sublease / Commission Revenue                                                                   0                             23,927
         Other                                                                                           0                                  0
    Total Retail Sales                                                                                   0                            363,077
TOTAL REVENUES                                                                                      63,220                         20,739,594
DIRECT EXPENSES
         Billing                                                                                       (24)                           647,593
              Billing Fees                                                                               0                            493,108
              Credit Card Charges                                                                        0                            122,002
              Bank Service Fees                                                                        (24)                            32,483
         Equipment Expenses                                                                              0                            318,652
              Equip Repair and Maintenance                                                               0                            108,894
              Facilities Repair                                                                          0                            209,715
              Misc Equip (Under 200)                                                                     0                                 43
         Personnel Expenses                                                                              0                          8,004,752
              Club Operation Personnel                                                                   0                            (79,174)
              Child Care                                                                                 0                                  0
              Front Desk                                                                                 0                          2,109,383
              Maintenance                                                                                0                            632,248
              Marketing Club Level                                                                       0                             15,294
              Management Club Level                                                                      0                          2,159,755
              Management Regional                                                                        0                            771,820
              Collections Membership                                                                     0                            123,142
              Club Level Sales                                                                           0                                  0
              Personal Training Personnel                                                                0                                  9
              Personal Training Sales                                                                    0                            791,820
              Personal Training Service                                                                  0                            865,250
              Personal Training Regional                                                                 0                            272,039
              Collections Personal Training                                                              0                                  0
              Ops Support Personnel                                                                      0                             47,817
              Group X Service                                                                            0                            126,767
              Group X Mangement                                                                          0                             54,695
              Workers Compensation Insurance                                                             0                            102,627
              Uniform Expense                                                                            0                              9,999
              Training expense                                                                           0                              1,262
              Relocation Expenses                                                                        0                                  0
         Rent                                                                                            0                          7,701,459
              Rent-Base                                                                                  0                          5,623,777
              Rent-Cam                                                                                   0                          2,224,100
              Rent-Cam Adjustments                                                                       0                             49,322
              Rent-Sales Tax                                                                             0                            284,510
              Rent-GAAP Adjustment Lease incentive                                                       0                           (480,250)
         Utilities                                                                                       0                            803,371
              Electrical/Gas                                                                             0                            451,602
              Water/Sewage                                                                               0                             52,642
              Alarm/ Security System                                                                     0                             23,511
              Trash                                                                                      0                            105,720
              TV/Satellite service                                                                       0                             55,965
              Telephone service                                                                          0                            113,931
         Outside Services                                                                                0                            791,677
              Cleaning Services                                                                          0                                560
              Cleaning Supplies                                                                          0                            288,593
              Air Conditioning Service                                                                   0                             56,242
              DSL/WI FI                                                                                  0                            415,709
              Lighting                                                                                   0                              4,466
              Pest Control                                                                               0                             12,674
              Inspection Services                                                                        0                              7,838
              Other services                                                                             0                              1,922
              Misc Expense                                                                               0                              3,672
         Office and Computer Supplies                                                                    0                             43,461
              Office Supplies                                                                            0                             39,358
              Computer Supplies                                                                          0                                980
              Postage & Shipping                                                                         0                              3,123
         Travel and Entertainment                                                                        0                             29,180
              Airline Travel                                                                             0                              4,371
              Car rental                                                                                 0                              6,322
              Lodging                                                                                    0                             11,088
              Meals & Entertainment                                                                      0                              3,509
                                              Case 20-12841-MFW                                      Doc 890                       Filed 05/04/21   Page 8 of 14



In re: YouFit Health Clubs, LLC, et al.                                            Case No. 20-12841 (MFW)
                             Debtor                                                Reporting Period: March 2021


                                                              (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                        Cumulative
                                                                                            Month                      Filing to Date
             Gifts                                                                                       0                                  0
             Mileage expense                                                                             0                                  0
             Auto Expenses                                                                               0                                 80
             Parking and Tolls                                                                           0                              2,984
             Fuel                                                                                        0                                825
        Advertising and Marketing                                                                        0                             16,817
             Advertising                                                                                 0                             16,817
                     Adv-Direct Mail/Print                                                               0                                  0
                     Adv Public Relations                                                                0                             11,856
                     Adv-Promo/T-Shirt                                                                   0                              4,960
             Convention Expenses                                                                         0                                  0
             Donations                                                                                   0                                  0
        Professional Services                                                                            0                             59,227
             Consulting                                                                                  0                                900
             Membership and subscriptions                                                                0                             45,404
             Payroll Services                                                                            0                             12,923
        License and taxes                                                                                0                            197,029
             License and permits                                                                         0                             25,140
             Use / Sales / Excise Tax                                                                    0                                471
             Property Tax                                                                                0                            171,418
        Insurance                                                                                        0                            300,796
             General Liability insurance                                                                 0                            259,333
             Umbrella insurance                                                                          0                             40,663
             Surety Bonds                                                                                0                                800
        Cost of Retail Product Sales                                                                     0                            256,027
             Cost of Beverages                                                                           0                            124,569
             Cost of Supplement                                                                          0                             95,926
             Other product costs                                                                         0                             17,731
             Cost of Tanning Product                                                                     0                                145
             Cost of Freight on Inventory                                                                0                                  0
             Inventory Adjustment                                                                        0                             17,657
TOTAL DIRECT EXPENSES                                                                                  (24)                        19,170,042
Contribution Margin                                                                                  63,243                          1,569,552
Contribution Margin Percent                                                                         100.0%                               7.6%

INDIRECT EXPENSES
        Personnel Expenses                                                                               0                             65,548
             Advertising Personnel                                                                       0                             65,548
        Office and Computer Supplies                                                                     0                                  0
             Office Supplies                                                                             0                                  0
             Postage & Shipping                                                                          0                                  0
        Advertising and Marketing                                                                        0                          1,856,336
             Advertising                                                                                 0                          1,856,336
                     Adv-TV                                                                              0                                  0
                     Adv-Direct Mail/Print                                                               0                                  0
                     Adv-Internet Marketing                                                              0                          1,659,039
                     Adv Public Relations                                                                0                            189,874
                     Adv Outdoor Media                                                                   0                                 24
                     Adv-Promo/T-Shirt                                                                   0                              7,400
             Convention Expenses                                                                         0                                  0
        Professional Services                                                                            0                             14,136
             Consulting                                                                                  0                                  0
             Membership and subscriptions                                                                0                             14,136
        Insurance                                                                                        0                                  0
             Auto Insurance                                                                              0                                  0
        Billing                                                                                     13,464                             63,288
             Collection Fees                                                                             0                             11,778
             Com Data Commission                                                                         0                                  0
             Bank Service Fees                                                                      13,464                             51,511
        Equipment Expenses                                                                               0                              2,461
             Facilities Repair                                                                           0                              1,994
             Equip Rental                                                                                0                                466
             Equip Lease                                                                                 0                                  0
        Personnel Expenses                                                                               0                          1,466,757
             Admin Personnel                                                                             0                            210,613
             Legal Personnel                                                                             0                             20,294
             Accounting Personnel                                                                        0                            362,888
             HR Personnel                                                                                0                            333,707
             Executive Personnel                                                                         0                            169,377
             IT Personnel                                                                                0                            272,250
             401K Employer Martch, Corp, Admin                                                           0                             97,771
             Workers Compensation Insurance                                                              0                               (141)
             Training expense                                                                            0                                  0
        Rent                                                                                             0                             94,929
             Rent-Base                                                                                   0                             93,015
             Rent-Sales Tax                                                                              0                              6,289
             Rent-GAAP Adjustment                                                                        0                             (4,375)
        Utilities                                                                                      (75)                             9,825
             Electrical/Gas                                                                              0                              2,181
             Alarm/ Security System                                                                    (75)                               (75)
             Telephone service                                                                           0                              7,720
        Outside Services                                                                                 0                             12,035
             Cleaning Services                                                                           0                              7,865
             Air Conditioning Service                                                                    0                                470
             DSL/WI FI                                                                                   0                              3,444
             Pest Control                                                                                0                                257
        Office and Computer Supplies                                                                     0                            169,063
             Office Supplies                                                                             0                              3,161
                                          Case 20-12841-MFW                                          Doc 890                       Filed 05/04/21   Page 9 of 14



In re: YouFit Health Clubs, LLC, et al.                                            Case No. 20-12841 (MFW)
                        Debtor                                                     Reporting Period: March 2021


                                                              (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                        Cumulative
                                                                                            Month                      Filing to Date
            Computer Supplies                                                                            0                             11,138
            Computer Repairs                                                                             0                            138,278
            Postage & Shipping                                                                           0                             16,487
        Travel and Entertainment                                                                    (1,494)                            10,145
            Airline Travel                                                                               0                                  0
            Car rental                                                                                   0                                  0
            Lodging                                                                                      0                                  0
            Meals & Entertainment                                                                        0                              3,097
            Gifts                                                                                        0                                 30
            Mileage expense                                                                              0                                 81
            Auto Expenses                                                                                0                                  0
            Auto Lease/purchase                                                                          0                              6,641
            Parking and Tolls                                                                       (1,494)                              (464)
            Fuel                                                                                         0                                760
        Professional Services                                                                      413,615                          1,472,736
            Legal                                                                                  403,615                          1,042,442
            Accounting                                                                                   0                             24,680
            Consulting                                                                                   0                            133,531
            Membership and subscriptions                                                                 0                             46,732
            Payroll Services                                                                             0                            175,352
            Tax Services                                                                            10,000                             50,000
        License and taxes                                                                                0                             18,395
            License and permits                                                                          0                             18,375
            Property Tax                                                                                 0                                 21
        Insurance                                                                                        0                             21,306
            General Liability insurance                                                                  0                              3,273
            Umbrella insurance                                                                           0                                513
            Auto Insurance                                                                               0                                  0
            D&O Insurance                                                                                0                             17,519
TOTAL INDIRECT EXPENSES                                                                            425,511                          5,276,962

Other Income (Expenses)                                                                              (1,854)                             12,236
    Other Income                                                                                     (1,854)                             12,236
    Royalty Income                                                                                        0                                   0

EBITDA                                                                                             -364,121                         -3,695,174
EBITDA Percent                                                                                     -576.0%                             -17.8%

    Depreciation and Amortization                                                                         0                         2,668,052
        Depreciation                                                                                      0                         2,552,870
        Capital lease Amortization                                                                        0                           105,691
        Goodwill Amortization                                                                             0                             7,491
        Non-Compete Amortization                                                                          0                             2,000

    Interest expense, net of interest income                                                              0                        (3,046,189)
        Interest Income                                                                                   0                                37
        Interest Expense                                                                                  0                            (1,530)
        Interest Expense-GE                                                                               0                        (3,044,696)
        Loan Cost Amortization                                                                            0                                 0

    Non-Recurring Income (Expense)                                                                  (18,119)                       (6,173,475)
        Legal Settlements                                                                                 0                                 0
        Other Expenses                                                                                    0                                (9)
        (Gain )/Loss of sale of FA                                                                        0                            25,000
        Non-recurring expenses                                                                            0                        (3,911,745)
        Severance                                                                                         0                            (3,567)
        Professional Fee                                                                            (18,119)                         (805,707)
        Pre-opening Expenses                                                                              0                                 0
        Other Expenses ( Impairment)                                                                      0                           (80,786)
        Restructuring Charges                                                                             0                        (1,396,660)

    Non-Cash Income (Expense)                                                                             0                             102,379
        Bad Debt                                                                                          0                             102,379

    Income Taxes                                                                                          0                                537
        State Income Tax                                                                                  0                                537

    Gain on Sale Transaction                                                                              0                        70,383,385

NET INCOME (LOSS)                                                                                 (382,240)                        54,902,337
NET INCOME (LOSS) PERCENT                                                                          -604.6%                             264.7%
                               Case 20-12841-MFW                                   Doc 890                 Filed 05/04/21                         Page 10 of 14



In re: YouFit Health Clubs, LLC, et al.                                                                                                        Case No. 20-12841 (MFW)
                                          Debtor                                                                                               Reporting Period: March 2021




The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                     BOOK VALUE AT END OF                              BOOK VALUE ON
                                        ASSETS                                                  CURRENT REPORTING MONTH                                PETITION DATE
CURRENT ASSETS                                                                                             [1]
Cash and cash equivalents                                                                                          4,953,356                                           3,764,717
Accounts receivable, net                                                                                                                0                                696,803
Merchandise inventories                                                                                                                 0                                272,888
Other current assets                                                                                                                    0                              2,549,602
TOTAL CURRENT ASSETS                                                                                                           4,953,356                               7,284,009
NON-CURRENT ASSETS
Property Plant & Equipment, net                                                                                                         0                           40,826,348
Property Held Under Capital Leases, net                                                                                                 0                                201,352
Other Assets                                                                                                                     397,477                                 718,097
     Security Deposits                                                                                                           27,156                                  243,331
     Utility Deposits                                                                                                           370,321                                  241,171
     Due from/Due to                                                                                                                   0                                       0
     Organizational Cost                                                                                                               0                                       0
     Accum Amort. Organizational cost-Corp-Admin                                                                                       0                                       0
     Non-compete Agreement                                                                                                             0                                 494,305
     Amortization Non-compete                                                                                                          0                                (462,971)
     Goodwill                                                                                                                          0                                 224,736
     Amortization Goodwill                                                                                                             0                                 (22,474)
     Other Assets                                                                                                                      0                                      (1)
TOTAL NON-CURRENT ASSETS                                                                                                         397,477                            41,745,797
OTHER ASSETS
TOTAL ASSETS                                                                                                                   5,350,834                            49,029,806


                                                                                                     BOOK VALUE AT END OF                              BOOK VALUE ON
                LIABILITIES AND OWNER EQUITY                                                    CURRENT REPORTING MONTH                                PETITION DATE
CURRENT LIABILITIES                                                                                        [1]
Accounts Payable and Accrued Expense                                                                                          11,042,387                               15,236,416
     Accounts Payable - Pre Petition                                                                                          10,511,424                               11,328,525
     Accounts Payable - Post Petition                                                                                            162,634                                       0
     Accrued Expenses - Pre Petition                                                                                                    0                               5,161,382
     Accrued Expenses - Post Petition                                                                                             87,000                                       0
     Due to YFFC Ops LLC Liability                                                                                               281,329                                       0
     Restructuring Liability                                                                                                            0                              -1,253,492
Line of Credit                                                                                                                             0                                       0
Deferred Membership and Renewal Fees                                                                                                       0                            3,710,426
Accrued Rent, Current Portion                                                                                                              0                            1,934,201
Lease Incentives, Current Portion                                                                                                          0                            1,777,182
Term Loan, Current Portion                                                                                                                 0                              750,000
Long-Term Debt, Current Portion                                                                                               11,113,042                                           0
Obligations Under Capital Leases, Current Portion                                                                                          0                                5,590
TOTAL CURRENT LIABILITIES                                                                                                    22,155,429                             23,413,814
LONG TERM LIABILITIES
Accrued Rent, Net of Current Portion                                                                                           1,881,532                            10,072,461
Lease Incentives, Net of Current Portion                                                                                         261,137                               6,465,171
PPP Loan                                                                                                                     10,000,000                             10,000,000
Term Loan, Net of Current Portion                                                                                              3,591,540                            85,311,380
Long-Term Debt, Net of Current Portion                                                                                                  0                                      0
Obligations Under Capital Leases, Net of Current Portion                                                                                0                                      0
TOTAL LONG TERM LIABILITIES                                                                                                  15,734,209                            111,849,012


TOTAL LIABILITIES                                                                                                            37,889,637                            135,262,826
STOCKHOLDERS' EQUITY
Stockholders' Equity                                                                                                         (93,908,649)                          (46,488,611)
Net Income from Operations                                                                                                    (9,013,539)                          (39,744,408)
Gain on Sale Transaction                                                                                                      70,383,385                                     0
TOTAL STOCKHOLDERS' EQUITY                                                                                                   (32,538,804)                          (86,233,020)
TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY                                                                                     5,350,834                            49,029,806

[1]. Subject to adjustments based on post-Sale reconciliations as the Debtors obtain further or other accounting information.
                         Case 20-12841-MFW                           Doc 890             Filed 05/04/21                 Page 11 of 14



In re: YouFit Health Clubs, LLC, et al.                                                                                Case No. 20-12841 (MFW)
                   Debtor                                                                                              Reporting Period: March 2021



The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                                  Beginning         Amount                                                                Ending
                                                                    Tax            Withheld or         Amount              Date           Check No.         Tax
                                                                  Liability         Accrued             Paid               Paid            or EFT         Liability
Federal
Withholding                                                                   0                  0                 0                                                  0
FICA-Employee                                                                 0                  0                 0                                                  0
FICA-Employer                                                                 0                  0                 0                                                  0
Unemployment                                                                  0                  0                 0                                                  0
Income
Other:_________________                                                                                                                                               0
  Total Federal Taxes                                                         0                  0                 0                                                  0
State and Local
Withholding - EE                                                                                                                                                      0
Sales                                                                         0                  0                 0                                                  0
Excise
Unemployment - ER
Real Property                                                                 0                  0                 0                                                  0
Personal Property                                                             0                  0                 0                                                  0
Other:_________________
  Total State and Local                                                       0                 0                 0                                                   0
Total Taxes                                                                    0                 0                 0                                                  0


                                                  SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                                      Number of Days Past Due
                                                                   Current            31-60            61-90          90-120                  120+         Total
Accounts Payable                                                        2,338              5,123                1            896                 26,189       34,547
Rent/Leases-Building (Included in Accounts Payable)                         0             30,715           30,715         30,715                      0       92,144
Sales Tax (Included in Accounts Payable)                                    0                  0                0              0                      0            0
Amounts Due to Insiders (Included in Accounts Payable)                      0                  0                0              0                      0            0
Professional Fees (Included in Accounts Payable)                            0                  0           35,943              0                      0       35,943
Total Accounts Payable                                                  2,338             35,838           66,659         31,610                 26,189      162,634
Accrued Expenses                                                            0                  0                0              0                      0            0
Wages Payable                                                               0                  0                0              0                      0            0
Taxes Payable
Secured Debt/Adequate Protection Payments
Other:__________________________
Other:__________________________
Total Postpetition Debts                                                  2,338            35,838            66,659            31,610            26,189       162,634
                        Case 20-12841-MFW                          Doc 890              Filed 05/04/21     Page 12 of 14



In re: YouFit Health Clubs, LLC, et al.                                                                  Case No. 20-12841 (MFW)
                   Debtor                                                                                Reporting Period: March 2021


                            ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                                 Amount
Total Accounts Receivable at the beginning of the reporting period                                                   0
+ Amounts billed during the period                                                                                   0
- Amounts collected during the period                                                                                0
Total Accounts Receivable at the end of the reporting period                                                         0

Accounts Receivable Aging                                                                                          Amount
0 - 30 days old                                                                                                      0
31 - 60 days old                                                                                                     0
61 - 90 days old                                                                                                     0
91+ days old                                                                                                         0
Total Accounts Receivable                                                                                            0
Amount considered uncollectible (Bad Debt)                                                                           0
Accounts Receivable (Net)                                                                                            0
Private Sale of Debtor's Assets                                                                                      0
Debtor's Net AR Balance                                                                                              0


                                                   DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                 Yes            No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                            X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                            X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                              X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                              X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                                X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.
                                                                                Case 20-12841-MFW                                Doc 890             Filed 05/04/21                        Page 13 of 14


MOR 1 - Disbursement Detail
Disbursements by Debtor


  Case No.                    Debtor                  Bank Fees / CC Charges      BK Prof Fees      CAPX LHI   Insurance          Legal        Miscellaneous         OFC & COMP   OUTSIDESVC         Payroll        RENT      SALES TAX   UTILITIES           Grand Total

20-12841     YouFit Health Clubs, LLC                                  51,626             556,097                          460            60                   287          21              500                      22,020                           2,247         633,318
20-12842     YouFit, LLC                                                                                                                                       137                        1,117         2,932,197    54,333      37,642               3,042       3,028,467
20-12843     Three B-Fit, LLC                                                                                                                                                                                                     1,607                               1,607
20-12844     YF Arizona LLC                                                                                                                                                                                                                                             -
20-12845     YF Concord, LLC                                                                                                                                                                                                                                            -
20-12846     YF Gateway, LLC                                                                                                                                                                                                        767                                 767
20-12847     YF Greenacres, LLC                                                                                                                                                                                                   2,148                               2,148
20-12848     YF Hammock LLC                                                                                                                                                                                                       2,675                               2,675
20-12849     YF Lago Mar, LLC                                                                                                                                                                                                     2,506                               2,506
20-12850     YF Land O Lakes, LLC                                                                        113                                                                                                                      1,311                               1,424
20-12851     YF Pine Island, LLC                                                                                                                               143                              50                                2,616                               2,809
20-12852     YF Randallstown, LLC                                                                                                                                                                                    18,488          43                              18,531
20-12853     YF Unigold, LLC                                                                                                                                                                                                      1,030                               1,030
20-12854     You Fit Nine, LLC                                                                                                                                                                                                    1,422                               1,422
20-12855     You Fit Seven, LLC                                                                                                                                                                                                   1,348                               1,348
20-12856     B-Fit Health Club, LLC                                                                                                                                                                                               3,008                               3,008
20-12857     Five B-Fit, LLC                                                                                                                                                                                                      1,387                               1,387
20-12858     Four B-Fit, LLC                                                                                                                                                                                                      1,828                               1,828
20-12859     Six B-Fit, LLC                                                                                                                                                                                                       2,360                               2,360
20-12860     South Florida Health and Fitness, Inc.                                                                                                                                                                                                                     -
20-12861     YF Bethanny, LLC                                                                                                                                   65                             316                                   44                                 424
20-12862     YF Boynton Mall, LLC                                                                                                                                                                                                 1,683                               1,683
20-12863     YF Carrollwood, LLC                                                                                                                                                               279                                2,412                               2,691
20-12864     YF Coral Way II, LLC                                                                                                                                                                                                 2,822                               2,822
20-12865     YF Coral Way, LLC                                                                                                                                                                                                    3,170                               3,170
20-12866     YF Dania Pointe LLC                                                                                                                                                                                                  2,849                               2,849
20-12867     YF Deerfield, LLC                                                                                                                                                                                                    2,505                 104           2,609
20-12868     YF Douglasville, LLC                                                                                                                                                                                                   119               1,102           1,220
20-12869     YF Flagler LLC                                                                                                                                     28                                                                1,916                               1,943
20-12870     YF Gilbert North, LLC                                                                                                                             432                                                                                                      432
20-12871     YF Hialeah, LLC                                                                                                                                                                                                      2,766                               2,766
20-12872     YF Hollywood, LLC                                                                                                                                                                                                    3,606                               3,606
20-12873     YF Huntsville, LLC                                                                                                                                                                                                      31                                   31
20-12874     YF Kendall, LLC                                                                                                                                                                                                      2,255                               2,255
20-12875     YF Lafayette Place, LLC                                                                                                                                                                                              1,765                               1,765
20-12876     YF Lantana, LLC                                                                                                                                                                                                      1,348                               1,348
20-12877     YF Largo Plaza LLC                                                                                                                                                                                                   1,447                               1,447
20-12878     YF Lauderdale Lakes, LLC                                                                                                                                                                                             1,663                               1,663
20-12879     YF Loch Raven LLC                                                                                                                                                                 280                                   74                                 354
20-12880     YF Margate, LLC                                                                                                                                    28                                                                1,776                               1,804
20-12881     YF Miami 110th LLC                                                                                                                                                                                                   5,348                               5,348
20-12882     YF Miami Gardens, LLC                                                                                                                                                                                                2,223                               2,223
20-12883     YF Noles, LLC                                                                                                                                                                     425                                2,730                               3,155
20-12884     YF North Lauderdale, LLC                                                                                                                                                                                             2,909                               2,909
20-12885     YF North Port, LLC                                                                                                                                                                                                   1,516                               1,516
20-12886     YF Okeechobee, LLC                                                                                                                                                                                                   2,212                               2,212
20-12887     YF Olney, LLC                                                                                                                                     100                                                                                                      100
20-12888     YF Parkland, LLC                                                                                                                                                                                                     2,253                               2,253
20-12889     YF Pines Boulevard, LLC                                                                                                                                                                                 53,895       3,438                              57,334
20-12890     YF Pompano, LLC                                                                                                                                                                                                      2,294                               2,294
20-12891     YF Port Charlotte, LLC                                                                                                                                                                                               1,096                               1,096
20-12892     YF Quail Roost, LLC                                                                                                                                                                                                  2,349                               2,349
20-12893     YF Racetrack, LLC                                                                                                                                                                                                    2,248                               2,248
20-12894     YF Rhode Island, LLC                                                                                                                                                                                                    51                                   51
20-12895     YF Riverdale, LLC                                                                                                                                  68                                                                                                        68
20-12896     YF Sandalfoot, LLC                                                                                                                                                                                                   1,214                               1,214
20-12897     YF Scottsdale, LLC                                                                                                                                                                                                      39                                   39
20-12898     YF Shiloh, LLC                                                                                                                                                                                                          74                                   74
20-12899     YF Singleton, LLC                                                                                                                                                                                                      119                                 119
                                                                          Case 20-12841-MFW                                Doc 890             Filed 05/04/21                        Page 14 of 14


MOR 1 - Disbursement Detail
Disbursements by Debtor


  Case No.                    Debtor            Bank Fees / CC Charges      BK Prof Fees      CAPX LHI   Insurance          Legal        Miscellaneous         OFC & COMP   OUTSIDESVC         Payroll        RENT      SALES TAX   UTILITIES           Grand Total

20-12900       YF Spring Creek, LLC                                                                                                                                                                                         2,555                               2,555
20-12901       YF Suwanee, LLC                                                                                                                                                                                                 42                                   42
20-12902       YF Town Center, LLC                                                                                                                                                                                          1,622                               1,622
20-12903       YF University Village, LLC                                                                                                                                                                                   1,690                               1,690
20-12904       YF Venice, LLC                                                                                                                                                                                               1,173                               1,173
20-12905       YF Wellington, LLC                                                                                                                                                                                           1,818                               1,818
20-12906       YF West Cobb, LLC                                                                                                                                                          18                                   37                                   55
20-12907       YF Weston, LLC                                                                                                                                                            357                                3,209                               3,566
20-12908       You Fit Eight, LLC                                                                                                                                                                                           1,051                               1,051
20-12909       You Fit Pinellas Park, LLC                                                                                                                                                                                     969                                 969
20-12910       You Fit-One, LLC                                                                                                                                                                                             2,047                               2,047
20-12911       Lime Time, LLC                                                                                                                                                                                                                                     -
20-12912       Seven B-Fit, LLC                                                                                                                          152                                                                1,706                               1,858
20-12913       YF Admin, LLC                                                                                                                                                                                                                                      -
20-12914       YF Aurora, LLC                                                                                                                                                                                                                                     -
20-12915       YF Bethany Towne Center, LLC                                                                                                                                                                                                                       -
20-12916       YF Buford, LLC                                                                                                                                                                                                                                     -
20-12917       YF Cactus Village, LLC                                                                                                                                                                                                                             -
20-12918       YF Chandler South, LLC                                                                                                                                                                                                                             -
20-12919       YF Duluth, LLC                                                                                                                                                                                                                                     -
20-12920       YF Dunwoody, LLC                                                                                                                                                                                                                                   -
20-12921       YF East Fowler, LLC                                                                                                                                                                                                                                -
20-12922       YF Ethan, LLC                                                                                                                                                                                                                                      -
20-12923       YF Fulton Ranch, LLC                                                                                                                                                                                                                               -
20-12924       YF Germantown, LLC                                                                                                                                                         40                                                                        40
20-12925       YF Gilbert South, LLC                                                                                                                                                                                                                              -
20-12926       YF Gilbert, LLC                                                                                                                                                                                                                                    -
20-12927       YF Glendale, LLC                                                                                                                                                                                                                                   -
20-12928       YF Group A, LLC                                                                                                                                                                                                                                    -
20-12929       YF Hancock, LLC                                                                                                                                                                                                                                    -
20-12930       YF Hialeah-Okeechobee Rd., LLC                                                                                                                                                                                                                     -
20-12931       YF Horizon, LLC                                                                                                                                                                                                                                    -
20-12932       YF Killian, LLC                                                                                                                                                                                                                                    -
20-12933       YF Lauderhill, LLC                                                                                                                                                                                                                                 -
20-12934       YF Lynnwood, LLC                                                                                                                                                                                                                                   -
20-12935       YF Mesa, LLC                                                                                                                                                                                                                                       -
20-12936       YF Mesquite, LLC                                                                                                                                                                                                                                   -
20-12937       YF Mount Clare, LLC                                                                                                                                                                                                                                -
20-12938       YF Murrieta, LLC                                                                                                                                                                                                                                   -
20-12939       YF New Port Richey, LLC                                                                                                                                                                                                                            -
20-12940       YF North Point, LLC                                                                                                                        12                                                                                                        12
20-12941       YF Oak Hill, LLC                                                                                                                                                                                                                                   -
20-12942       YF Palm Bay, LLC                                                                                                                                                                                                                                   -
20-12943       YF Paradise Square LLC                                                                                                                                                                                                                             -
20-12944       YF Rockwell, LLC                                                                                                                                                                                                                                   -
20-12945       YF SE FLA, LLC                                                                                                                                                                                                                                     -
20-12946       YF Shea, LLC                                                                                                                                                                                                                                       -
20-12947       YF Shelby, LLC                                                                                                                                                                                                                                     -
20-12948       YF Southaven, LLC                                                                                                                                                                                                                                  -
20-12949       YF Tamarac LLC                                                                                                                                                                                                                                     -
20-12950       YF Thornton Plaza, LLC                                                                                                                                                                                                                             -
20-12951       YF West Brandon, LLC                                                                                                                                                                                                                               -
20-12952       YF West Valley, LLC                                                                                                                                                                                                                                -
20-12953       You Fit Cryoskin, LLC                                                                                                                                                                                                                              -
20-12954       You Fit Enterprises, LLC                                                                                                                                                                                                                           -
20-12955       You Fit Five, LLC                                                                                                                                                                                                                                  -
20-12956       You Fit Four, LLC                                                                                                                                                                                                                                  -
20-12957       You Fit Six, LLC                                                                                                                                                                                                                                   -
20-12958       You Fit Spa, LLC                                                                                                                                                                                                                                   -
20-12959       You Fit-Three, LLC                                                                                                                                                                                                                                 -
20-12960       You Fit-Two, LLC                                                                                                                                                                                                                                   -
 Grand Total                                                     51,626             556,097        113               460            60              1,451             21            3,382         2,932,197   148,737     147,980               6,495       3,848,618
